Citation Nr: 1717683	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-31 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the appellant has status as a veteran for the purpose of a claim for service connection for a right knee disorder, a left knee disorder, a back disorder, and a right hip disorder.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability, as secondary to a right knee disorder.

4.  Entitlement to service connection for a back disorder, as secondary to a right knee disorder.

5.  Entitlement to service connection for a right hip disorder, as secondary to a right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from February 1966 to March 1967, including a period of active duty for training (ACDUTRA) in July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims for service connection for a right knee disorder, a left knee disability, a back disability, and a right hip condition based upon a determination that veteran status was not established for the period of ACDUTRA from July 9, 1966 to July 21, 1966.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2013.  A copy of the hearing transcript has been associated with the claims file.

The case was previously before the Board in January 2014, at which time, the Board remanded the case for additional development.  That development having been completed, the case has returned to the Board.

As will be discussed in detail below, the Board is granting Veteran status for the period of ACDUTRA service from July 9, 1966 to July 21, 1966.  The Board is also granting service connection for a right knee disorder.  Accordingly, the claims have been recharacterized as reflected on the title page.  

The issues of entitlement to service connection for a left knee disability as secondary to a right knee disorder, entitlement to service connection for a back disorder as secondary to a right knee disorder, and entitlement to service connection for a right hip disorder as secondary to a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current right knee disorder results from injury incurred during a period of ACDUTRA in July 1966. 


CONCLUSIONS OF LAW

1.  The criteria for Veteran status for the period of ACDUTRA service from July 9, 1966 to July 21, 1966 are satisfied.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. § 3.6 (2016). 

2.  The criteria for entitlement to service connection for a right knee disability are satisfied.  38 U.S.C.A. §§ 101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.  The fact that a claimant has established status as a veteran for purposes of other periods of service does not obviate the requirement for establishing veteran status for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419   (1998). 

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1 (d) (2016).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a) (2016). 

Thus, in order to establish veteran status with respect to a period of ACDUTRA or INACDUTRA, and therefore eligibility for service connection, the record must establish that a claimant was disabled or died due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he or she was disabled or died from an injury (or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident) incurred or aggravated in the line of duty during a period of INACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).

Establishing entitlement to service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303(a).

Here, the evidence supports incurrence of a right knee injury during a period of ACDUTRA in July 1966.  In this regard, as noted in the prior January 2014 Board remand, the Veteran's service records show he sustained a right knee injury while playing baseball in March 1966.  He later had a period of ACDUTRA from July 9, 1966 to July 21, 1966, and essentially alleges that he either re-injured or aggravated his right knee condition while shoveling dirt during this period.  In the January 2014 remand, the Board found the Veteran's statements concerning his July 1966 right knee injury to be credible. See January 2014 Board Decision; January 2013 Board Hearing Testimony.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility determinations are within the purview of the Board).  See, too 38 U.S.C.A. § 1154(a) (reflecting that due consideration is to be given to the places, types, and circumstances of a claimant's service).  

The Veteran further maintains that his current right knee disability is related to the right knee injury that occurred during his July 1966 period of ACDUTRA.  In this regard, the Veteran submitted an April 2008 letter from his private treating physician at the Cleveland Clinic opining that "it is more likely than not that the Veteran's right knee findings are directly related to the injury that occurred in his military duty."  See April 2008 Letter from B.N.S., M.D.  In so finding, Dr. B.N.S. noted that a "review of prior medical evaluations by orthopedists treating this injury at the time that it occurred and subsequent evaluations of [his] own" reflected a "time course and findings [that] are entirely consistent" with the Veteran's contentions concerning his in-service injury and resultant symptomatology.  See id.  

The Board finds the April 2008 opinion of Dr. B.N.S. to be especially probative as it is underpinned by sufficient rationale, specifically that the injuries incurred by the Veteran as the result of his asserted in-service injury resulted in an orthopedic pathology that eventually developed into his current right knee condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning).  Additionally, this opinion was based on the private physician's familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).

Furthermore, the January 2016 examining VA orthopedist put forth findings that echoed those of Dr. B.N.S, determining that the Veteran's current right knee pathology was directly attributable to his in-service injury.  See January 2016 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ).  In particular, the VA orthopedic specialist noted that the Veteran's history reflects that he had an "injury to [the] right knee before service, no diagnosis made"; that he "had injury [of the] right knee in service with subsequent meniscectomy in 11/66"; and that he "then developed arthritis [and] had [a] total knee [replacement] done on the right knee."  Further, "[the Veteran's] doctors have felt [his right knee condition] was related to [the] service injury."  See id.  Therefore, the VA orthopedist "concur[red] that the injury in service requiring surgery led to arthritis in the right knee and a knee replacement was done."  See id.  It was thus "more likely than not the current right knee condition is related to his service injury."  See id.  Significantly, the VA examiner based this determination, in part, upon the fact that no diagnosed right knee condition was noted either at the time of the Veteran's pre-ACDUTRA knee injury or in any subsequent records discussing this March 1966 baseball injury.  Thus, a determination as to the nature, severity, and even existence of any "prior to service injury [could ]not be made as no diagnosis given."  See id.  

These findings also carry significant probative weight, based as they were on a thorough review of the relevant medical and lay evidence of record, including the Veteran's private medical records and service treatment records, as well as a thorough diagnostic evaluation of the Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 304; Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a Veteran's medical records).

Accordingly, despite the absence of contemporaneous evidence establishing the occurrence of a right knee injury during the July 1966 period of ACDUTRA, in light of the Board's determination as to the credibility of the Veteran's statements concerning his in-service right knee injury, given the medical evidence reflecting that the Veteran's currently diagnosed right knee pathology relates to his July 1966 knee injury as opposed to any earlier undiagnosed preexisting knee condition, and resolving all doubt in favor of the Veteran, the Board finds that the onset of the Veteran's right knee condition as likely as not during the July 1966 period of ACDUTRA.  See 38 U.S.C. A . § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Because service connection is warranted for a disabling disease incurred during ACDUTRA, the Board concludes that service connection is warranted for a right knee disability.

In other words, because a right knee injury was sustained during the July 1966 period of ACUDTRA, veteran status is established for this period, and hence basic eligibility for service connection.  See Bowers, 26 Vet. App. at 206; Mercado-Martinez, 11 Vet. App. at 419; 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Additionally, the evidence also supports a current right knee disability caused by the in-service injury.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Accordingly, the criteria for service connection for a right knee disability are established, and service connection is granted.  See 38 C.F.R. § 3.303 (a); Holton, 557 F.3d at 1366.


ORDER

Entitlement to Veteran status for the period of ACDUTRA service from July 9, 1966 to July 21, 1966 is granted.  

Entitlement to service connection for a right knee disability is granted.


REMAND

The remaining claims of entitlement to service connection for a left knee disability, a back disorder, and a right hip disorder, all claimed as secondary to the now-service-connected right knee disorder, must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision.

In particular, the Board finds that VA examinations and opinions are warranted to determine the nature and etiology of these claimed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (reflecting that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  See also 38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (stating that establishing secondary service connection requires evidence showing that a current disability was caused or aggravated by a service-connected disability).

As the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain, especially since it appears that he has undergone significant private medical treatment for his claimed conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims of entitlement to service connection for a left knee disability, a back disorder, and a right hip disorder.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  After completion of the above development, schedule the Veteran for an appropriate VA compensation examination(s) to assist in determining the nature and etiology of the Veteran's claimed a left knee, back, and right hip disorders.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation, i.e. X-ray and/or MRI studies. 

After reviewing the file and examining the Veteran, the examiner should diagnose and describe all current disorders of the left knee, back, and right hip found to be present.

As to EACH identified disorder of the left knee, back, and/or right hip, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder was either (a) caused by, or (b) aggravated by the now-service-connected right knee disability. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


